UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 NATHANIEL CANNON,

         Plaintiff,
                v.                                           Civil Action No. 18-624 (JEB)
 CHARTER COMMUNICATIONS,

         Defendant.


                                  MEMORANDUM OPINION

       Pro se Plaintiff Nathaniel Cannon brings this suit alleging that his former employer in

North Carolina, Defendant Charter Communications, violated the Americans with Disabilities

Act when it denied him the reasonable accommodation of working from home. In now moving

to dismiss, Charter argues both that this Court has no personal jurisdiction over it and that the

Amended Complaint does not sufficiently allege an ADA claim. Without needing to address the

latter point, the Court will dismiss the case without prejudice as it has no basis to hale Charter

into a District of Columbia court.

I.     Background

       As this Opinion concerns only jurisdiction, the Court will not linger on the particulars of

Cannon’s ADA claim. It sets forth the facts as alleged in both the Amended Complaint and the

Opposition to Defendant’s Motion to Dismiss. See ECF Nos. 10 (Amended Complaint), 16

(Opposition); Brown v. Whole Foods Market Group, Inc., 789 F.3d 146, 151-52 (D.C. Cir. 2015)

(court should consider facts alleged in pro se plaintiff’s opposition to motion to dismiss).

       “Plaintiff worked at Charter Communications and [its predecessor] Time Warner Cable

in Charlotte, North Carolina[,] from January 6, 2012[,] to October 16, 2017[,] beginning in the

                                                  1
position of Retention Representative and ending [in the] position [of] Order Management

Scheduling Representative.” Opp. at 3–4. (As Plaintiff misnumbers the pages in his Opposition,

the Court will rely on the ECF pagination.) While there, he “developed additional chronic

medical conditions,” including “hypertension, obstructive sleep apnea[,] . . . [v]ertigo and Sinus

Node Dysfunction with heart arrhythmia.” Id. at 4. After a surgery, he returned to work in

September 2014 and requested the accommodation of working from home. See Am. Compl.,

¶¶ 4, 6. He successfully did so for over two years, but following Time Warner’s sale to Charter,

his new employer terminated the work-from-home program, requiring Cannon to return to the

office in 2017. Id., ¶¶ 13–15. Feeling unable to perform the work in that environment, he “was

forced to resign employment.” Id., ¶ 63. This suit followed, and Charter now moves for

dismissal.

II.    Legal Standard

       Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a suit

if the court lacks personal jurisdiction over it. The plaintiff bears the burden of establishing

personal jurisdiction, FC Inv. Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008),

and its requirements “must be met as to each defendant.” Rush v. Savchuk, 444 U.S. 320, 332

(1980). In deciding whether the plaintiff has shown a factual basis for personal jurisdiction,

courts resolve factual discrepancies in his favor. See Crane v. N.Y. Zoological Soc’y, 894 F.2d
454, 456 (D.C. Cir. 1990). When personal jurisdiction is challenged, “the district judge has

considerable procedural leeway in choosing a methodology for deciding the motion.” 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1351 (3d ed. 2004). The




                                                  2
court may rest on the allegations in the pleadings, collect affidavits and other evidence, or even

hold a hearing. Id.

III.   Analysis

       There are two types of personal jurisdiction that a plaintiff may invoke: general and

specific. Each must meet the requirements of the Constitution’s Due Process Clause. See

United States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995). Cannon here appears to rely

exclusively on the former.

       The Due Process Clause permits general jurisdiction when a non-resident defendant

maintains sufficiently systematic and continuous contacts with the forum state, regardless of

whether those contacts gave rise to the claim in the particular suit. See Helicopteros Nacionales

de Colombia, S.A. v. Hall, 466 U.S. 408, 414–15 (1984). General jurisdiction is appropriate

based on “only a limited set of affiliations with a forum,” all of which are tantamount to

Defendant’s domicile. See Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). For corporations,

general jurisdiction may be asserted if the forum is one in which the corporation is “‘fairly

regarded as at home,’” which has been defined as generally being either its “place of

incorporation” or its “principal place of business.” Id. (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)).

        On this score, Cannon alleges that “Charter has a Government Affairs office in the

District of Columbia conducting business on behalf of Charter Communications by Charter

employees.” Opp. at 2. That is insufficient, as it cannot be said that Defendant is “fairly

regarded as at home” in the District. See Daimler, 571 U.S. at 137–39 (“[T]he inquiry under

Goodyear is not whether a foreign corporation’s in-forum contacts can be said to be in some

sense continuous and systematic, it is whether that corporation’s affiliations with the State are so



                                                 3
continuous and systematic as to render [it] essentially at home in the forum State.”) (internal

quotations and citations omitted). In fact, Charter avers that it “is a Delaware limited liability

company . . . and has its principal executive offices . . . [in] Stamford, Connecticut.” ECF 13-2

(Declaration of Bradley P. Nelson), ¶ 6.

       In any event, even if Plaintiff could demonstrate that Defendant had sufficient contacts

with the District, he still would not satisfy the service requirements of D.C. law. A foreign

defendant must be served “in the District” for the exercise of general jurisdiction. See D.C.

Code § 13-334(a). “Where the basis for obtaining jurisdiction over a foreign corporation is § 13-

334(a), . . . a plaintiff who serves the corporation by mail outside the District is ‘foreclosed from

benefitting from [the statute’s] jurisdictional protection.’” Gorman v. Ameritrade Holding Corp.,

293 F.3d 506, 514 (D.C. Cir. 2002) (quoting Everett v. Nissan Motor Corp., 628 A.2d 106, 108

(D.C. 1993)); see also Gowens v. Dyncorp, 132 F. Supp. 2d 38, 42 (D.D.C. 2001) (service at

defendant’s Virginia headquarters). Here, it appears that Plaintiff did not serve Defendant in the

District. See ECF No. 5 (Service Affidavit). The Court, consequently, may not exercise general

jurisdiction over it via § 13-334(a).

       Plaintiff does not argue that, in the alternative, specific jurisdiction could apply, and he is

right to so abstain. Specific jurisdiction permits a court to adjudicate those “issues deriving

from, or connected with, the very controversy that establishes jurisdiction.” Goodyear, 564 U.S.

at 919 (citation omitted). In other words, specific jurisdiction exists where a claim arises out of

the non-resident defendant’s contacts with the forum state. There is no allegation here that

Charter’s failure to accommodate arose or had any connection with employees in its D.C. office.

       As there is no basis for personal jurisdiction over Defendant, the Court will dismiss the

case and permit Plaintiff to refile in a permissible court – e.g., one in North Carolina.



                                                  4
IV.    Conclusion

       The Court will, accordingly, grant Defendant’s Motion. A separate Order consistent with

this Opinion will issue this day.

                                                  /s/ James E. Boasberg
                                                  JAMES E. BOASBERG
                                                  United States District Judge
Date: November 15, 2018




                                              5